DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 07/20/2021. Claims 1 through 20 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of  instant application is substantially combination claim 1 and claim 2 (wherein the gateway comprising a plurality of access controller instances) of Parsay.
Claim 2 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of  instant application has broaden claim 5 of Parsay by eliminating the limitation “selecting, with cluster manager, which access controller instance each of the plurality of RNs is to be assigned”.
Claim 3 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of  claim 3 of  instant application is substantially the same as the scope of claim 7 of Parsay.
Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of  claim 4 of  instant application is substantially the same as the scope of claim 16 of Parsay.
Claim 5 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 5 of  instant application is substantially the same as the scope of claim 19 of Parsay.
Claim 6 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 6 of  instant application is substantially the same as the scope of claim 20 of Parsay. In addition, claim 6 has broaden the claim 20 of Parsay by not mentioning the name of standards (e.g., LTE and UMTS).
Claim 7 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 7 of  instant application is substantially the same as the scope of claim 25 of Parsay.
Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 8 of  instant application is substantially the same as the scope of claim 26 of Parsay.
Claim 9 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27-28 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 7 of instant application is substantially the same as the scope of combined claims 27-28 of Parsay.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 10 of instant application is substantially the same as the scope of combined claims 1 and 19 of Parsay.
Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 11 of  instant application is substantially the same as the scope of claim 2 of Parsay.
Claim 12 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 12 of  instant application is substantially the same as the scope of claim 3 of Parsay.
Claim 13 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 13 of  instant application is substantially the same as the scope of claim 5 of Parsay.
Claim 14 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 14 of  instant application is substantially the same as the scope of claim 7 of Parsay.
Claim 15 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 11 of  instant application is substantially the same as the scope of claim 10 of Parsay.
Claim 16 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 16 of  instant application is substantially the same as the scope of claim 11 of Parsay.
Claim 17 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 17 of  instant application is substantially the same as the scope of claim 16 of Parsay.
Claim 18 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 18 of  instant application is substantially the same as the scope of claim 17 of Parsay.
Claim 19 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 19 of  instant application is substantially the same as the scope of claim 18 of Parsay.
Claim 20 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No.  (US 11,071,032 B2 hereafter Parsay) Although the claims at issue are not identical, they are not patentably distinct from each other because scope of claim 20 of  instant application is substantially the same as the scope of claim 26 of Parsay.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Throughout the claims, it is not clear what “radio nodes” are; the metes and bounds of the term is not clear because radio nodes can be anything that has radio communication functionality. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2013/0294403 A1) in view of Woelker et al (US 2013/0286869 A1).

For claim 1 Srinivasan teaches a method of coordinating radio access networks (RANs) (see paragraph 25 “a service node (SN) is referred to as an aggregation node that coordinates a group of radio nodes”), comprising: 
aggregating, with a gateway comprising a plurality of access controller instances, communications interfaces between a plurality of RANs and a packet core network through the gateway, a plurality of radio nodes (RNs) in each of the plurality of RANs communicatively coupled to the gateway and to user equipment (UE) devices associated with the plurality of RNs in each of the plurality of RANs (see paragraph 26 “the SN (aggregation node) functions as a local gateway that anchors and aggregates a group of LTE RNs”, paragraph 8 “implementing RAN comprises: aggregating communication interfaces between a plurality of radio nodes and a packet core network through aggregation node (gateway); controlling user equipment mobility associated with at least one of the plurality of radio nodes and acting as a virtual enhanced NodeB (eNB) to the packet core network”, and paragraph 28 “an SN (access controller) Mobility Entity (SME) is utilized to perform the aggregation of the S1-MME/S1-C and S1-U interfaces/connection … each SN200 will implement one or more (plurality of) SME instantiation wherein each SME instantiation will present itself to EPC as a virtual eNB 210 with a single S1-MME/S1-C and S1-U interface associated with it”, and paragraph 31 “Home eNB (HeNB) gateway comprises multiple SN (access control instances) communication interfaces”); 
controlling with the gateway, mobility of the UE devices within and among the plurality of RANs (see paragraph 8 “… controlling user equipment mobility associated with at least one of the plurality of radio nodes and acting as a virtual enhanced NodeB (eNB) to the packet core network”); and 
acting, with the gateway, as a virtual enhanced NodeB (eNB) to the packet core network to hide the aggregated communications interfaces from the packet core network (see Fig. 3, paragraphs 8-10 “… service node (virtual eNB) 310 acting as a virtual enhanced NodeB (eNB) to the packet core network and at least one of radio node (eNB) 300” and paragraph 27 “the service node (SN) presents itself as a single virtual eNB to the EPC where utilization of an SN 200 masks (hides) the complexity aggregated interfaces (S1-MME and S1-U)”).
Srinivasan does not explicitly teach aggregating interfaces of plurality of RAN.
However, Woelker teaches aggregating interfaces of a plurality of radio access nodes and combining and correlating information from a core network (see Woelker: paragraph 27 and claim 19). In addition, Woelker teaches examples of radio access networks may comprise UMTS and GERAN (see Woelker: paragraph 5).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Woelker in the aggregating communication interfaces of Srinivasan in order to aggregate the plurality RANs of different protocols to provide user equipment access to application supported by the core network via RANs (see Woelker: paragraph 7).

          For claim 2 Srinivasan teaches the method, further comprising: 
	receiving a join request from a RN and/or a RAN (see paragraphs 37-38 “UE attach request through RAN”); and 
	authenticating, with a cluster manager included in the gateway, the RN and/or the RAN that sends the join request (see paragraphs 37-38 “attach accept message via MME and SGW” and paragraph 32 “SN 310 may be made up of various elements/modules including, but not limited to, e.g., topology management (cluster manager)”).

          For claim 3 Srinivasan teaches the method, further comprising redirecting, with a cluster manager, one of the plurality of RANs from a first access controller instance to a second access controller instance in the event of a failure associated with the first access controller instance or for the purposes of load balancing (see paragraph 63 “if an RN is re-associated (redirected) with a new SN (access controller) in, e.g., a cluster deployment (a cluster manager) for load balancing”).

          For claim 4 Srinivasan teaches the method, further comprising conducting handover events between RNs associated with a same or a different access controller instance without signaling the packet core network (see paragraph 28 “SN 200 also handles all micro-mobility events at a local enterprise gateway level with no signaling impact on the EPC wherein to effectuate this functionality of the SN 200, an SN Mobility Entity (SME) is utilized to perform aggregation of the S1-MME/S1-C and S1-U interface connections” and Fig. 8 “handover request/handover confirm between Src SME and Tgt SME”).

          For claim 5 Srinivasan in view of Woelker teaches the method, further comprising aggregating communications interfaces between at least two RANs of the plurality of RANs that operate in accordance with different protocols (see Srinivasan: paragraph 8 “RAN” and Woelker: paragraph 5 and claim 27 “RAN with different protocol (standard)”).

          For claim 6 Srinivasan in view of Woelker teaches the method, wherein one of the at least two RANs operates in accordance with a first standard and the other of the at least two RANs operates in accordance with a second standard (see Srinivasan: paragraph 8 “RAN” and Woelker: paragraph 5 and claim 27 “RAN with different protocol (standard)”).

          For claim 9 Srinivasan teaches the method, wherein each of the plurality of access controller instances performs logical open systems interconnection (OSI) layer L3 processing, and wherein each of the plurality of access controller instances performs at least a portion of logical open systems interconnection (OSI) layer L2 processing (see paragraph 32 “ SN 300, RRC and MAC layer”).

          For claim 10 Srinivasan in view of Woelker teaches a method of coordinating radio access networks (RANs) (as discussed in claim 1), comprising: 
aggregating communications interfaces between a plurality of RANs and a packet core network through the gateway, a plurality of radio nodes (RNs) in each of the plurality of RANs communicatively coupled to the gateway and to user equipment (UE) devices associated with the plurality of RNs in each of the plurality of RANs (as discussed in claim 1); 
controlling and coordinating, with the gateway, mobility of the UE devices within and among the plurality of RANs (as discussed in claim 1); and 
acting, with the gateway, as a virtual enhanced NodeB (eNB) to the packet core network to hide the aggregated communications interfaces from the packet core network, wherein at least two RANs of the plurality of RANs operate in accordance with different protocols (as discussed in claim 1).
          For claim 11 Srinivasan in view of Woelker teaches the method, wherein the gateway comprises a plurality of access controller instances (see Srinivasan: paragraph 31 “Home eNB (HeNB) gateway comprises multiple SN (access control instances) communication interfaces”).

          For claim 12 Srinivasan in view of Woelker teaches the method, further comprising assigning each of the plurality of RANs to a single one of the plurality of access controller instances so that each access controller instance controls a respective RAN to which it is assigned (see Srinivasan: paragraph 31 “Home eNB (HeNB) gateway comprises multiple SN (access control instances) communication interfaces”) and paragraph 10 “RAN and SN (access controller instance” and paragraph 62 “topology management between enterprise RAN and macro-cellular RAN and SN (access controller)) .

          For claim 13 Srinivasan in view of Woelker teaches the method, further comprising: 
receiving a join request from the plurality of RNs (as discussed in claim 2); 
authenticating, with a cluster manager included in the gateway, the plurality of RNs that sends the join request (as discussed in claim 2); and 
selecting, with the cluster manager, which access controller instance each of the plurality of RNs is to be assigned (as discussed in claim 2).
          For claim 14 Srinivasan in view of Woelker teaches the method, further comprising redirecting, with a cluster manager, one of the plurality of RANs from a first access controller instance to a second access controller instance in the event of a failure associated with the first access controller instance or for the purposes of load balancing (as discussed in claim 3).

          For claim 15 Srinivasan in view of Woelker teaches the method, further comprising at least one access controller located external to the gateway (see Srinivas: Fig. 3 “Service Node 310”).

          For claim 16 Srinivasan in view of Woelker teaches the method, wherein each of the plurality of access controller instances includes a distributed self-organizing network (SON) (d-SON) module for provisioning RNs assigned to respective access controller instances in accordance with self-configuration, self- optimization and self-healing (SON) functionality (see Srinivas: Fig. 3 “SoN” and paragraph 45 SoN phase ).

          For claim 17 Srinivasan in view of Woelker teaches the method, further comprising conducting handover events between RNs associated with a same or a different access controller instance without signaling the packet core network (as discussed in claim 4).
          For claim 18 Srinivasan in view of Woelker teaches the method, wherein the plurality of access controller instances and a hardware platform hosting the plurality of access controller instances has a network function virtualization (NFV) architecture (see Srinivas: Fig. 3 “Service Nodes (Virtual eNB) 310”).

          For claim 19 Srinivasan in view of Woelker teaches the method, further comprising using a single interface for all communication between the plurality of access controller instances and the packet core network (see Srinivas: paragraph 27 “in terms northbound interfaces, the SN presents itself as a single virtual eNB”).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tao et al. (US 2017/0005882 A1).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415